DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki (JP 2008-162669) in view of Shigeo (JP 08268460).
Regarding claim 1, Kogyosho teaches an airless container (item A, figure 1) comprising: 
a cylindrical container body (item A1, figure 1) that defines a container space for storing a contained material in an airtight state, the contained material being a fluid;  
a pump (item B, figure 1) that is attached to an upper edge portion of the container body and is configured to externally discharge the contained material;  
a bottom lid (item A3, figure 1) that closes an opening in a container bottom portion of the container body;  and 

wherein a cylindrical section (item 12, figure 1), with a plurality of longitudinal cut grooves (item 13, figure 1), provided in the circumferential direction on the bottom lid side of the piston, wherein the cylindrical section can contact a support cylinder (item 22, figure 1) of the bottom lid. 
Shigeo teaches another airless container comprising a movable piston (item 4, figure 1) comprising a cylinder (item 19, figure 1), a bottom lid (item 5, figure 1) comprising a support cylinder (item 22, figure 1) with a plurality of cut grooves (item 21, figure 1), wherein when the lower end edge of the cylinder (item 19, figure 1) is brought into contact and engaged with the upper end edge of the support cylinder (item 22, figure 1), the support cylinder expands or contracts depending on the downward movement of the movable piston (item 4, figure 1).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have provided the bottom lid of Shigeo in the invention of Takayuki such that the cylinder of the moving piston can engage with the cylinder of the bottom lid with the use of flexible and deformable cut grooves to provide a means of absorbing shocks or prevent the bottom lid from popping off due to downward movement of the movable piston. The interaction between the piston and the bottom lid expands and contracts and thus acts as a shock absorber. 
Regarding claim 6, Takayuki teaches that the container is capable of holding a liquid (paragraph [0001]). Takayuki is silent to the volume of the container and the ratio of the void in the container when the container is filled with fluid. 
(NOTE: the limitations “a liquid or a gel containing a solvent 
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the container of Takayuki such that it can hold a volume of 25 to 100 mL or any other suitable value because such modification only requires a change in size of the container. A change in size is generally recognized as being within the level of ordinary skill in the art (See MPEP § 2144.04 (IV)).
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have used the container of Takayuki in any suitable manner with appropriate fluid filled volume and suitable void in the container as desired by a user. Such claimed limitations depend on the filling and use of the dispenser which are entirely dependent on user needs and user desire. Such use would be obvious and within the range of skill of one of ordinary skill in the art. 

3.	Claims 2-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki (JP 2008-162669) in view of Shigeo (JP 08268460), as applied to claim 1, further in view of Tatsuo et al. (“Tatsuo” hereinafter) (JP 2010 105683).
Regarding claim 2, Takayuki and Shigeo teach that the deformable portion comprises at least one flexible piece that is integrally molded with the piston (items 12, 13, figure 1, Takayuki) (item 22, figure 1, Shigeo) but are silent to the materials for the piston and the bottom wall.
Tatsuo teaches that a piston (item C, figure 1comprises a material that is softer (paragraphs [0027], [0028]). than a material of the bottom lid (item D, figure 1), and the 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Takayuki as taught by Tatsuo to have the bottom lid with a harder material than the material of the piston in order to absorb the impact on the piston of the airless container and also prevent substantial deformation of the piston that may damage or destroy the piston. 
Regarding claim 3, Takayuki as modified by Shigeo and Tatsuo teaches that the at least one flexible piece comprises a plurality of flexible pieces, and the flexible pieces are disposed on a same circumference at equal intervals (items 12, 13, figure 1, paragraph [0021], Takayuki) (item 22, figure 1, Shigeo).
Regarding claims 4, 5, 7, and 8, Takayuki as modified by Shigeo and Tatsuo teaches that the at least one flexible piece’s tip portion is configured to tilt in one direction (deformable portion 12 of Takayuki and deformable portion 22 of Shigeo would tilt when engaged with each other due to the cut grooves). 
Regarding claims 9-14, Takayuki teaches that the container is capable of holding a liquid (paragraph [0001]). Takayuki is silent to the volume of the container and the ratio of the void in the container when the container is filled with fluid. 
(NOTE: the limitations “a liquid or a gel containing a solvent having high volatility or thermal expansion, or a preparation having ester bonds to an active ingredient” are not given patentable weight because they describe the quantity and the type of liquid that can be held in the container. Such limitations do not any structural limitation to the claim and do not narrow or broaden the scope of the invention. The container of Takayuki is capable of holding a liquid or a gel or fluids that can be dispensed from the dispenser and therefore, the claim limitations are met by the prior art).
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the container of Takayuki such that it can hold a volume of 25 to 100 mL or any other suitable value because such modification only requires a change in size of the container. A change in size is generally recognized as being within the level of ordinary skill in the art (See MPEP § 2144.04 (IV)).
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have used the container of Takayuki in any suitable manner with appropriate fluid filled volume and suitable void in the container as desired by a user. Such claimed limitations depend on the filling and use of the dispenser which are entirely dependent on user needs and user desire. Such use would be obvious and within the range of skill of one of ordinary skill in the art. 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to the airless container dispensing mechanisms: US PN 3,377,003, US PN 3,421,664, US PN 5,150,823, and US PG PUB 2013/0140332.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754